DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's previous election of Group II (claims 7-16) is noted.  
Drawings
The drawings were received on 07/23/2021.  These drawings are ACCEPTABLE.
Claim Objections
Claims 7-16 are objected to because of the following informalities:  
Claim 7 Line 3 and Claim 8 Line 1, each state: “the sensor” should be changed to state: --the modular sensor--. 
Claim 14 Line 2 states: “the first sensor” it should state: --the modular --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7: Line 3 states: “a modular sensor positioned adjacent the pump head, the sensor comprising:” It is unclear the exact limitations the applicant is introducing here, specifically the term “modular” is defined as: a self contained unit or item, as of furniture, which can be combined or interchanged with others like it to create different shapes or designs” in other words modular means interchangeable or swappable. However there is no discussion in the specification of the sensor being swappable or interchangeable. Thus it is unclear what applicant means with the “modular” language to describe the sensor, and as a result of this the scope of the claim is unclear. --For the purpose of examination, the limitation in question will be examined as best understood.--
Regarding Claim 9: Line 1 states: “the sensor”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if applicant is referencing “the modular sensor”, “the temperature sensor” or “the pressure sensor”? --For the purpose of examination, the limitation in question will be examined as best understood.--.
Claim 15 recites the limitation "the fluid" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15: The term "a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor when the fluid is flowing through the tubing set." in claim 15 is a relative term which renders the claim indefinite.  The term "a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor when the fluid is flowing through the tubing set." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Regarding Claim 15: states: “wherein a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor when the fluid is flowing through the tubing set.” This recitation is an attempt to claim the desired functionality of the invention upon a future performance/operation of the invention, that is, claiming future events that may take place when the device is operated and when operated under some conditions. However, when the device being claimed is not operated or the desired conditions are not obtained, then these desired future events will never take place. Therefore, the future events condition of “to prevent exceeding a calibrated operating range of the pressure sensor” do not further limit the claim or add any patentable weight. When “fluid flowing through the tubing set” never satisfies the conditional requirements set forth in the claims then the limitations defined by the future events (wherein a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor) will never take place. Additionally it is noted that the claim is an apparatus / product. These claims should be defined by what the product is, not what the product may be modified to be in the future. For the purpose of examination claim 15 will be examined as best understood.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7: Line 3 states: “a modular sensor positioned adjacent the pump head, the sensor comprising:” However, the specification of the instant application never mentions the word “modular” to describe the sensor. Additionally, there is no discussion of the sensor being interchangeable or swappable in a particular manner, such that those of skill in the art would consider it to be a “modular sensor” as currently claimed. As a result written description support is not found in the disclosure for making the claimed sensor a “modular sensor” as claimed. Therefore, the “modular” language to describe the sensor in claim 7 line 3 filed on 07/23/2021 is new matter.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981.

    PNG
    media_image1.png
    937
    1270
    media_image1.png
    Greyscale
Annotated Figure 1 of Sullivan US 2015/0224254 (Attached Figure 1)
Regarding Claim 7: Sullivan US 2015/0224254 discloses the claimed limitations:
a pump body 101 including a pump head 140; and 
a sensor (see Annotated Figure 1 of Sullivan US 2015/0224254 (Attached Figure 1) above) positioned adjacent the pump head (the sensor is positioned to the right of the pump head as seen in Figure 1 and Attached Figure 1), the sensor comprising: 

a tubing channel (125,127b,222) extending through the housing (Attached Figure 1); 
a pressure sensor 120a adjacent the tubing channel (see Figure 1) to measure an internal pressure of a tubing set 130 inserted into the tubing channel (Figure 1 illustrates tubing 130 inserted into the tubing channel, additionally ¶0054 states that each of sensors 120a-c is a different type of sensor, and ¶0053 states that the sensors 120a-120c include a bubble sensor, a pressure sensor, and a temperature sensor; element 120a is a pressure sensor, and the pressure sensor measures the pressure of the fluid in the tubing (i.e. an internal pressure of the tubing) ¶0053; sensor 120a has sensor slot 121a ¶0055, Attached Figure 1); and 
a temperature sensor 120c adjacent the tubing channel (see Figure 1) to measure a temperature of a wall of the tubing set (Fig. 1 illustrates tubing 130 inserted into the tubing channel, additionally ¶0054 states that each of sensors 120a-c is a different type of sensor, and ¶0053 states that the sensors 120a-120c include a bubble sensor, a pressure sensor, and a temperature sensor; element 120c is a temperature sensor, and the temperature sensor measures the temperature of the fluid in the tubing (i.e. measure the temperature of the fluid through the wall of the tubing, additionally it is noted that to measure “the temperature of the fluid through the wall of the tubing”, one would have to measure the temperature of the wall of the tubing which has been thermally influenced by the fluid inside the tubing so as to measure the temperature with “a ). Sullivan US 2015/0224254 is silent regarding the limitations: a modular sensor. 
However Bey USPN 8718981 does disclose the limitations: 
a modular sensor, the sensor module comprising:
a housing (22,Column 3 Line 12-22, the modular sensor assembly 10 is housed separate from the housing of the main controller, Column 5 Line 55-67 (Figure 1, Figure 2b)), at least one transducer sensor 18 within the housing (Column 5 Line 55-Column 6 Line 11), the housing having an inlet 24 and an outlet 25 (Column 5 Line 55-67, Figure 2). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump body 101 and the sensor (Attached Figure 1), where the sensor is integrally formed with the pump body (i.e. end user device) in the prior art of Sullivan US 2015/0224254 with the modular sensor assembly 10 which contains the sensors and is separately housed from the end user device as taught in the prior art of Bey USPN 8718981 in order to provide a modular sensor assembly that can be removed and/or disposed of after use (Column 3 Line 10-18, Abstract).
Regarding Claim 8: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations set forth in claim 7. Further Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations: wherein the modular sensor (Sullivan - Attached Figure 1 | Bey - Figure 2B) further comprises a bubble sensor 120b adjacent the tubing channel (Sullivan - see Figure 1) to 
Regarding Claim 14: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations set forth in claim 7. Further Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations: wherein the housing (Sullivan - Attached Figure 1, 210,242, ¶0065-¶0073 | Bey - 22 Figure 2B) of the modular sensor comprises: a body (Sullivan - 242 | Bey - structure forming housing 22 part from the cover Column 5 Line 65 - Column 6 Line 3) that defines the tubing channel (Sullivan - element 242 defines at least entrance opening part 222 of the tubing channel that the tube is placed in (125,127b,222), the thickness of element 242 defines at least a partial depth of the tubing channel); a door (Sullivan - 210 | Bey - structure of the cover) including a rib (Sullivan - door 210 includes rib 218, ¶0075-¶0077); and a hinge (Sullivan - 114,214) connecting the door to the body ((Sullivan - ¶0073), wherein, when the door is closed over the body, the rib extends into the tubing channel to contact the tubing set (Sullivan - element 218 pushes the tubing down through entrance opening 222 to apply a uniform pressure across the length of the tubing to a position where the sensing elements of sensor 220 is located when the door is closed, ¶0077, thus the rib extends into the space of entrance opening 222 to .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Browne USPN 9408968.
Regarding Claim 9: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, it appears from the disclosure directed to embodiment 3A of Sullivan that the pump is intended to deliver fluid to the right (Sullivan - Figure 3A, ¶0095), in light of this evidence the modular sensor arrangement (i.e. Sullivan as modified by Bey) would be located to the right of pump head (Sullivan - 140), which is located on an outlet side of the pump head (Sullivan - Figure 1, Attached Figure 1).
In the alternate, Browne USPN 9408968 does disclose the limitations: 
a pump head 14; and
a sensor arrangement (24,26), the sensor arrangement comprising:
a pressure sensor (24, Column 4 Line 22-33, Figure 1, Figure 2); and
a bubble sensor (26, Column 4 Line 34-57, Column 5 Line 5-20, Column 6 Line 12-58);
wherein the sensor arrangement (24,26) is positioned on an outlet side of the pump head (it is, elements 24,26 are on the side of the pump head 14 where fluid is delivered to a patient, Figure 1). 
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Wells US 2017/0281865.
Regarding Claim 15: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Sullivan US 2015/0224254 is silent regarding the limitations: a height of the pressure sensor into the tubing channel. 
However Wells US 2017/0281865 does disclose the limitations: 
a sensor 10, a housing (14,18), a tubing channel 17 extending through the housing (Figure 4a-4b, ¶0054), a pressure sensor (16,13) adjacent the tubing channel (it is, the pressure sensor (16,13) is adjacent tubing channel 17, see Figure 4a-4b) to measure an internal pressure of a tubing set 2 inserted into the tubing channel (¶0029, ¶0039, ¶0040), wherein a height of the pressure sensor into the tubing channel (as seen in Figure 4a sensing component 16 of the sensor protrudes into the tubing 
Hence it would have been obvious to one of ordinary skill in the art to modify the pressure sensor (120a,121) of Sullivan US 2015/0224254 with the pressure sensor (16,13) adjacent the tubing channel of Wells US 2017/0281865 in order to ensure that the expansion of the tubing from the force caused by the internal pressure is focused towards the sensing component, thereby providing an accurate relationship between the signal from the transducer and the internal pressure being sensed (¶0055).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Smith USPN 5374251.
Regarding Claim 16: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Sullivan US 2015/0224254 is silent regarding the limitations: a membrane between the pressure sensor and the tubing channel. 
However Smith USPN 5374251 does disclose the limitations: a sensor 64, a tubing channel 58, a membrane 66 between the sensor and the tubing channel (Figure 3, Column 5 Line 10-19). 
Hence it would have been obvious to one of ordinary skill in the art to modify the pressure sensor 120a of Sullivan US 2015/0224254 with the pliant elastomeric covering .
Claims 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Sahlin USPN 5947692.
Regarding Claim 10: Sullivan US 2015/0224254 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, Sullivan US 2015/0224254 discloses the limitations: a microprocessor (150, ¶0063); and a non-transitory computer-readable medium (= element that stores the program instructions for displaying the results of the sensor, displaying the settings of the pump, and displaying the ongoing programs, and stores the programs used by the pump ¶0063) that stores therein a program that causes the microprocessor to execute a process comprising: determining the internal pressure of the tubing from an output of the pressure sensor (the pressure sensor measures the pressure of the fluid in the tubing (i.e. an internal pressure of the tubing) ¶0053). Sullivan US 2015/0224254 is silent regarding the limitations: computing a pump factor required to maintain a pre-set non-zero flow rate of the fluid flowing through the tubing set based on the determined internal pressure of the tubing set; and adjusting a pump factor of the pump head to the computed pump factor. 
However Sahlin USPN 5947692 does disclose the limitations:

determining the internal pressure of the tubing set (i.e. sensing pressure in tubing 20 at the portion of the tubing identified with element number 24 with pressure sensor 30, Column 3 Line 31-39) from an output of the pressure sensor (output of pressure sensor 30); and
computing a pump factor (i.e. computing a desired pump speed S, Column 4 Line 19-53) required to maintain a preset non-zero flow rate of the fluid (desired flow rate Q, Column 3 Line 5-60, command module 32 receives desired flow rate Q as an input Column 4 Line 35-48) flowing through the tubing set (i.e. flowing through tubing 20) based on the determined internal pressure of the tubing set (i.e. pressure Pi is used to determine the scale factor Spi Column 3 Line 40-65, Spi is used in turn to determine the desired pump speed S Column 4 Line 19-53); and
adjusting a pump factor of the pump head (changing from an initial speed S0 of pump 12 that is based on Pi at time t0 when Pi is initially sensed) to the computed pump factor (to an updated speed S1 of the pump 12 that is based on Pi at time t1 when Pi is sensed again Column 7 Line 30-38). 
Hence it would have been obvious to one of ordinary skill in the art to modify the microprocessor and non-transitory computer-readable medium of Sullivan US 2015/0224254 with the peristaltic pump controller (28,34,32,36) that generates a pump speed command based at least in part upon a nonlinear scale factor Spi (abstract) of 
Regarding Claim 12: Sahlin USPN 5947692 does disclose the limitations:
wherein the computing step further comprises computing the pump factor (computing the desired pump speed S) required to maintain the preset non-zero flow rate of the fluid (desired flow rate Q) flowing through the tube based on the determined internal pressure of the tubing set (as explained above) and at least one property of the tubing set (Column 3 Line 10-24 identifies that in calculating the desired pump speed S, a calibration coefficient k is used which is a function of the dimensions and physical characteristics of the pump tubing 20 as well as the pump rotor assembly and can be readily determined empirically).
Regarding Claim 13: Sahlin USPN 5947692 does disclose the limitations: wherein the at least one property of the tubing set (the dimensions and physical characteristics of the pump tubing 20, Column 3 Line 40-60) comprises at least one of an inner diameter of the tubing set (variable CT is a factor relating to the dimension characteristics of the pump tubing, an inner diameter of the tubing set would be accounted for with CT as it is part of the overall dimension characteristics of the tubing set 20); an outer diameter of the tubing set  (variable CT is a factor relating to the dimension characteristics of the pump tubing, an outer diameter of the tubing set would be accounted for with CT as it is part of the overall dimension characteristics of the tubing set 20); and a durometer of the tubing set  (variable CT is a factor relating to the physical characteristics of the pump tubing, a durometer of the tubing set would be T as it is part of the overall physical characteristics of the tubing set 20).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 and Sahlin USPN 5947692 as applied to claim 10 above, and further in view of Katase US 2015/0322939.
Regarding Claim 11: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 and  Sahlin USPN 5947692 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 10. Sullivan US 2015/0224254 teaches: the temperature sensor 120c adjacent the tubing channel (see Figure 1) to measure the temperature of a wall of the tubing set (¶0053, also see explanation above in the rejection of claim 7). Sullivan US 2015/0224254, Bey USPN 8718981, and Sahlin USPN 5947692 are silent regarding the limitations: using the measured temperature when computing the pump factor (computing the desired pump speed S). 
However Katase US 2015/0322939 does disclose the limitations: measuring the ambient temperature (the ambient temperature of the tube 22 (i.e. the tubing set) is measured with sensor 109, ¶0063) of the tubing set (22), and controlling the speed of the pump (i.e. the desired pump speed / the pump factor) using the measured temperature (Abstract). 
Hence it would have been obvious to one of ordinary skill in the art to further modify the microprocessor and non-transitory computer-readable medium of Sullivan US 2015/0224254 with the adjustment to the drive of the pump (Katase - Figures 10-12, ¶0059-¶0063) of Katase US 2015/0322939 in order to provide an adjustment to the 

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are 
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 

Page 10 ¶1: applicant argues sensor 120c of Sullivan measures the temperature of the fluid, not a temperature of a wall of a tubing set.
--Arguments not persuasive. In the particular portion of the rejection it stated: “120c is a temperature sensor, and the temperature sensor measures the temperature of the fluid in the tubing (i.e. measures the temperature of the fluid through the wall of the tubing) ¶0050”. Additionally the examiner notes, elaborating on this statement, that, in order to measure “the temperature of the fluid through the wall of the tubing”, one would have to measure the temperature of the wall of the tubing which has been thermally influenced by the fluid inside the tubing) so as to measure the temperature with “a thermometer, thermistor, or thermocouple” as contemplated in ¶0053. Thus for at least the reasons discussed above, applicants arguments are not persuasive.--
Page 11 ¶1: Applicant traverses the rejection(s) of claim(s) 9, 10, 15, & 16 based entirely on the arguments discussed above with respect to claim(s) 7.

Applicant’s arguments, see Page 8 ¶5, filed 07/23/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections of 05/27/2021 have been withdrawn. 
Applicant’s arguments, see Page 8 ¶6, filed 07/23/2021, with respect to the rejections under §112(b) for claims 11 and 12 have been fully considered and are persuasive.  The rejections under §112(b) for claims 11 and 12 of 05/27/2021 have been withdrawn. 
Applicant’s arguments, see Page 11 ¶2, filed 07/23/2021, with respect to the rejection(s) of claim(s) 10 under §103 with Sullivan US 20150224254 in view of Orth USPN 5062775 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under §103 with Sullivan US 20150224254 in view of Sahlin USPN 5947692.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746